Case 2:19-mj-03647-MF Document 9 Filed 10/28/19 Page 1 of 3 PageID: 18




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                    Hon. Mark Falk

            v.                           :   Mag. No. 19-3647 (MF)

 MICHAEL CASTRO                              ORDER FOR A CONTINUANCE



      This matter having come before the Court on the joint application of

Craig Carpenito, U.S. Attorney for the District of New Jersey (by Naazneen

Khan, Assistant United States Attorney), and defendant Michael Castro (by

David Holman, Esq.), for an order granting a continuance of the proceedings in

the above-captioned matter from the date this Order is signed through

December 31, 2019, to permit defense counsel the reasonable lime necessary

for effective preparation in this matter and to allow the parties to conduct plea

negotiations; and the defendant being aware that he has the right to have the

matter submitted to a grand July within 30 days of the date of his arrest

pursuant to Title 18, United States Code, Section 3 161(b); and two prior

continuances having been entered; and the defendant, through his attorney,

having consented to the continuance; and for good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:
Case 2:19-mj-03647-MF Document 9 Filed 10/28/19 Page 2 of 3 PageID: 19




      (1) The parties seek additional time to engage in plea negotiations, which

would render any grand jury proceedings and any subsequent trial of this

matter unnecessary;

      (2) The defendant has consented to the aforementioned continuance;

      (3) The grant of a continuance will likely conserve judicial resources; and

      (4)Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends

of justice served by granting the continuance outweigh the best interests of the

public and the defendant in a speedy trial.

      WHEREFORE, it is on this           day of_, 2019;

      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through December 31, 2019; and it is further




                                        2
Case 2:19-mj-03647-MF Document 9 Filed 10/28/19 Page 3 of 3 PageID: 20




      ORDERED that the period from the date this Order is signed through

December 31, 2019 shafl be excludable in computing time under the Speedy
                                                         F,

Trial Act of 1974.                              c’   c%       /




                                   HONORABLE MARK FALK
                                   United States Magistrate Judge



Form and entry consented to:



csn
David Holman, Esq.
Counsel for Michael Castro




N aazneen Khan
Assistant U.S. Attorney




Jamel .Scthpcr
Chief, Violent Crimes Unit




                                      3
